Citation Nr: 0632432	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  05-08 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for polypoid 
degeneration of both vocal chords.

3.  Entitlement to an increased evaluation for chronic 
lumbosacral strain with left sacroiliitis due to early 
degenerative joint disease (DJD), currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from April 1989 to January 
1999.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the requested benefits.  The 
veteran testified at a personal hearing at the RO in October 
2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

In March 2005, the RO received the veteran's substantive 
appeal, in which she requested a personal hearing at the RO 
before a Veterans Law Judge.  In October 2005, she testified 
before the Decision Review Officer at the RO.  In November 
2005, she submitted another substantive appeal, in which she 
again requested a Travel Board hearing.  As a veteran is 
entitled to a hearing if one is requested, further 
development is warranted.  See 38 C.F.R. § 20.700 (2006).

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a Travel Board 
hearing, as the docket permits.  Document 
the file with any notice sent to the 
veteran as to the schedule for the 
hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2005).


